Case: 21-30205     Document: 00516201017         Page: 1     Date Filed: 02/14/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 14, 2022
                                  No. 21-30205                           Lyle W. Cayce
                                                                              Clerk

   Karen Abraugh, individually and on behalf of M.A. and as
   Administrator, on behalf of Randall Abraugh Estate; Kelsey
   Rice Abraugh; Reashelle Morrow, on behalf of M.A.,

                                                           Plaintiffs—Appellants,

                                      versus

   Bill Altimus, individually and in his official capacity; James
   Cochran, individually and in his official capacity; Julian C.
   Whittington, individually and in his official capacity; Rodney
   Boyer, individually and in his official capacity; Susan C. Tucker,
   individually and in her official capacity; Cynthia Holley, individually
   and in her official capacity; Anita Flye, individually and in her official
   capacity; Russell W. Roberts, individually and in his official capacity;
   Jessica Farrington, individually and in her official capacity;
   Bradley Vassar, individually and in his official capacity; State of
   Louisiana Office of Risk Management; John Doe #1,
   Correctional Employee; John Doe #2, M.D.; John Doe #3, Mental
   Health Professional; Louisiana State University
   Agricultural & Mechanical College Board of
   Supervisors; Police Jury Bossier Parish; Parish of
   Bossier,

                                                       Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:20-CV-252
Case: 21-30205         Document: 00516201017              Page: 2      Date Filed: 02/14/2022

                                          No. 21-30205



   Before Wiener, Graves, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:*
          Some words have multiple meanings. The right meaning may vary
   dramatically depending on context. And determining which usage applies to
   a given situation can have significant consequences under our legal system.
          A few examples will suffice to show how things can go awry if you get
   the usage wrong. “Sanction” can mean official approval—or official penalty.
   “Natural born” often refers to an attribute possessed at birth (as in “natural
   born citizen” or “natural born athlete”)—but it could also refer to the
   method of one’s delivery into the world. “Discrimination” might mean
   disfavoring one group of individuals over another—or it might just mean
   differentiating among people based on a group trait. See also Charles P.
   Pierce, Goat vs. G.O.A.T.: The History Behind Sports’s Antithetical Animal
   Analogy, Sports Illustrated, July 23, 2018 (depending on context,
   “goat” can mean “an athlete who failed, garishly, hilariously, and at the
   worst possible time”—or the “greatest of all time”).
          Judges and lawyers are only human. At times we may be imprecise in
   our use of terminology. And that imprecision can lead to legal error. In
   particular, courts and judges are sometimes “less than meticulous” when it
   comes to the term “jurisdiction.” That’s what the Supreme Court observed
   in Arbaugh v. Y&H Corporation, 546 U.S. 500, 511 (2006)—not to be
   confused with the lead plaintiff here, Karen Abraugh.
          It’s also what happened here. In this case, the district court was “less
   than meticulous” about one particular aspect of jurisdiction—the concept of
   “standing.” The following two principles, stated independently, are both
   legally correct as far as they go: (1) A plaintiff like Abraugh lacks “standing”




          *
              Judges Wiener and Graves concur in all but Section II.C of this opinion.



                                                 2
Case: 21-30205      Document: 00516201017           Page: 3   Date Filed: 02/14/2022




                                     No. 21-30205


   to bring suits like this. (2) If a plaintiff lacks “standing,” then the district
   court lacks subject matter jurisdiction to consider the plaintiff’s claims.
          But combining these statements here, as the district court did, creates
   legal error. That’s because they involve different conceptions of standing.
          The first statement concerns prudential standing, not Article III
   standing: Abraugh lacks prudential standing because Louisiana law does not
   authorize her to bring this particular cause of action. The second statement,
   by contrast, concerns Article III standing: If Abraugh lacks Article III
   standing, then the district court lacks subject matter jurisdiction over her
   claims.
          In this case, Abraugh lacks prudential standing. But she has Article
   III standing. She has a constitutionally cognizable interest in the life of her
   son. And that determination does not turn on whether Louisiana law allows
   her to sue.
          So the district court erred when it held that it lacked subject matter
   jurisdiction to consider any of Abraugh’s amended complaints. Accordingly,
   we reverse and remand for further proceedings.
                                          I.
          Karen Abraugh brought this suit over the wrongful death of her son
   Randall. Authorities booked Randall into the Bossier Maximum Security
   Facility as a pretrial detainee. He was both medicated and intoxicated at the
   time, and he had a history of mental health treatment. Though Randall was
   identified as “a detainee who should be followed for alcohol withdrawal
   syndrome and possible delirium tremens,” prison officials allegedly placed
   him in a cell without an operable source of water and failed to monitor him or
   provide any medication or liquids. The next day, officials found him hanging
   from his bedsheets. After emergency medical services personnel restored his




                                          3
Case: 21-30205      Document: 00516201017           Page: 4    Date Filed: 02/14/2022




                                     No. 21-30205


   cardiac function, he was transported to the hospital for treatment, but he
   eventually died there from his injuries.
          So Karen filed this action. She filed the complaint both individually
   and on behalf of Randall’s estate. The complaint asserted civil rights
   violations under 42 U.S.C. § 1983, wrongful death and survival claims under
   Louisiana law, and other state-law claims against various defendants whom
   she alleges were responsible for her son’s death. It alleged that Randall was
   survived by his wife, Kelsey Rice Abraugh, along with his biological parents
   and siblings.
          Karen later amended her complaint to “substitute Plaintiff with
   individual heirs” by “adding Kelsey Rice Abraugh (Randall Abraugh’s
   surviving spouse), and [M.A.] (Randall Abraugh’s minor child).” She
   subsequently amended the complaint again to allow M.A. to appear through
   Reashelle Morrow, her mother and natural tutor.
          The district court granted Defendants’ motions to dismiss. It held
   that Karen lacked Article III standing to bring this suit, on the ground that
   Louisiana law does not provide her with a right of action to pursue these
   claims. The district court also found that the later amendments adding
   Kelsey and M.A. to this action could not cure the initial jurisdictional defect,
   because Karen was the only plaintiff in the original complaint. Karen timely
   appealed.
          We review a dismissal for lack of Article III standing de novo. See, e.g.,
   Glen v. Am. Airlines, Inc., 7 F.4th 331, 334 (5th Cir. 2021).
                                          II.
          There are three elements that a plaintiff must prove to establish
   Article III standing: injury in fact, traceability, and redressability. See Lujan
   v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).




                                          4
Case: 21-30205      Document: 00516201017            Page: 5   Date Filed: 02/14/2022




                                     No. 21-30205


          In addition, courts have occasionally articulated other “standing”
   requirements that plaintiffs must satisfy under certain conditions, beyond
   those imposed by Article III. As relevant here, “[s]tanding under the Civil
   Rights Statutes is guided by 42 U.S.C. § 1988.” Pluet v. Frasier, 355 F.3d 381,
   383 (5th Cir. 2004). And § 1988 “provides that state common law is used to
   fill the gaps in administration of civil rights suits.” Id. See also 42 U.S.C. §
   1988(a).
          So “a party must have standing under the state wrongful death or
   survival statutes to bring a claim under 42 U.S.C. §§ 1981, 1983, and 1988.”
   Pluet, 355 F.3d at 383.
          Under Louisiana law, the right to pursue a survival or wrongful death
   action is available to four exclusive categories of survivors. Those four
   classes are as follows:
          (1) The surviving spouse and child or children of the deceased, or
          either the spouse or the child or children.
          (2) The surviving father and mother of the deceased, or either of them
          if he left no spouse or child surviving.
          (3) The surviving brothers and sisters of the deceased, or any of them,
          if he left no spouse, child, or parent surviving.
          (4) The surviving grandfathers and grandmothers of the deceased, or
          any of them, if he left no spouse, child, parent, or sibling surviving.
   LA. CIV. CODE arts. 2315.1(A) & 2315.2(A).
          These provisions make clear that the existence of a higher class of
   survivors prevents a person in a lower class from filing suit. Id. And that is
   precisely the problem here: Karen would be allowed to sue under Louisiana
   law, but for the fact that there are other individuals who enjoy superior status
   under the governing provisions. Indeed, she concedes as much. She




                                          5
Case: 21-30205      Document: 00516201017          Page: 6    Date Filed: 02/14/2022




                                    No. 21-30205


   concedes, as she must, that Randall was survived by his wife, Kelsey, and his
   daughter, M.A. As the “surviving spouse and child . . . of the deceased,”
   they are the only ones who may bring these survival and wrongful death
   claims in accordance with Louisiana law. LA. CIV. CODE arts. 2315.1(A)(1)
   & 2315.2(A)(1). And because they are available to sue, Karen is disabled from
   suing as a matter of Louisiana law as the “surviving . . . mother of the
   deceased.” Id. arts. 2315.1(A)(2) & 2315.2(A)(2).
          That much is undisputed. But it led the district court to (incorrectly)
   conclude that it lacked subject matter jurisdiction because Karen lacked
   Article III standing to bring this suit. To be sure, the district court did not
   err in describing her inability to sue under Louisiana law as a defect of
   “standing.” But it is a defect of prudential standing, not Article III standing.
   And the difference matters here, because Article III standing is the only kind
   of standing required before a federal district court can exercise subject matter
   jurisdiction.
                                         A.
          Before we explain why there is subject matter jurisdiction in this case,
   we should first address why we decline to embrace the jurisdictional theory
   set forth by Karen.
          As Karen points out, at least four paragraphs in both the original and
   amended complaints mention Kelsey. So Karen theorizes that Kelsey was a
   plaintiff at the outset of this litigation—and as explained, Kelsey is
   indisputably entitled to sue under Louisiana law.
          But Kelsey was not listed in the caption of the original complaint. Rule
   10(a) of the Federal Rules of Civil Procedure states that “[t]he title of the
   complaint must name all the parties.” Fed. R. Civ. P. 10(a). And even if
   we were to accept that omission as a named party in the caption of the
   complaint is not necessarily “determinative as to the identity of the parties




                                          6
Case: 21-30205      Document: 00516201017           Page: 7     Date Filed: 02/14/2022




                                     No. 21-30205


   to the action,” Charles Alan Wright & Arthur R. Miller, 5A FEDERAL
   PRACTICE AND PROCEDURE § 1321 (4th ed. 2018), courts at least give the
   caption “considerable weight when determining who the plaintiffs to a suit
   are since plaintiffs draft complaints.” Williams v. Bradshaw, 459 F.3d 846,
   849 (8th Cir. 2006). We see no basis for looking past the caption here.
                                          B.
          The better jurisdictional argument for Karen is that the district court
   wrongly conflated two distinct concepts of standing—and that what really
   matters here is that she has standing under Article III, even if she cannot sue
   as a matter of Louisiana law.
          The term “standing” is often misused in our legal system. “The
   ‘standing’ label is . . . sometimes placed on the real-party-in-interest
   challenge.” Norris v. Causey, 869 F.3d 360, 366 (5th Cir. 2017). And this has
   unfortunately led to confusion for attorneys and judges. See id.
          In fact, our unpublished opinions are divided over the very question
   presented in this appeal: Does lack of “standing” to bring a § 1983 claim
   under a state’s wrongful death or survival statute implicate subject matter
   jurisdiction? Compare King ex rel. Chaney v. Texas Med. Bd., 576 F. App’x.
   353, 354 (5th Cir. 2014) (per curiam) (yes), with Prudhomme on behalf of Reed
   v. Russell, 802 F. App’x 817, 821 (5th Cir. 2020) (per curiam) (no).
          Our decisions should not be so divided, however. Because our court
   has repeatedly affirmed the legal principle that should decide this question:
   “[S]tanding in federal court is determined entirely by Article III and depends
   in no degree on whether standing exists under state law.” Int’l Primate Prot.
   League v. Adm’rs of the Tulane Educ. Fund, 895 F.2d 1056, 1061 (5th Cir. 1990)
   (emphasis added), rev’d on other grounds, 500 U.S. 72, 74, 76–77 (1991). See
   Duarte ex rel. Duarte v. City of Lewisville, 759 F.3d 514, 519 n.1 (5th Cir. 2014)
   (same). So the fact that Karen was not the proper plaintiff to bring this action




                                           7
Case: 21-30205      Document: 00516201017           Page: 8     Date Filed: 02/14/2022




                                     No. 21-30205


   under Louisiana law does not mean that she lacked Article III standing. See
   Norris, 869 F.3d at 367.
          Karen does indeed have Article III standing to bring this suit. She
   seeks money damages to address the death of her son, which was allegedly
   caused by Defendants’ conduct. So she has sufficiently alleged all three
   elements required to establish Article III standing at this stage. See Lujan,
   504 U.S. at 560–61 (Article III standing exists at the pleading stage when a
   plaintiff plausibly alleges (1) an “injury in fact,” (2) that is “fairly traceable
   to the challenged action of the defendant,” and (3) that is “likely . . .
   redress[able] by a favorable decision”) (cleaned up).
          Our sister circuits have held that a child has Article III standing to file
   suit over the wrongful death of a parent. See, e.g., Jones v. Prince George’s
   Cty., 348 F.3d 1014, 1018 (D.C. Cir. 2003). We presume that similar logic
   would govern a suit filed by a parent over the wrongful death of a child. And
   in any event, Karen has also sufficiently alleged Article III standing in her
   capacity as the administrator of her son’s estate. The estate has suffered an
   injury that the defendants are allegedly responsible for, and it seeks redress
   in the form of money damages.
          So we do not doubt the subject matter jurisdiction of the district court.
   Karen has established “[s]tanding of the constitutional variety—the well-
   known injury, causation, and redressability trifecta.” Norris, 869 F.3d at 366.
   And it is that kind of standing that determines subject matter jurisdiction. Id.
          The defect here, by contrast, is one of prudential standing. And
   prudential standing does not present a jurisdictional question, but “a merits
   question: who, according to the governing substantive law, is entitled to
   enforce the right?” Id. at 367 (quotations omitted). As the Federal Rules of
   Civil Procedure make clear, “an action must be prosecuted in the name of
   the real party in interest.” Fed. R. Civ. P. 17(a)(1). And a violation of




                                           8
Case: 21-30205      Document: 00516201017           Page: 9    Date Filed: 02/14/2022




                                     No. 21-30205


   this rule is a failure of “prudential” standing. Ensley v. Cody Res., Inc., 171
   F.3d 315, 320 (5th Cir. 1999) (citing Fed. R. Civ. P. 17(a)). “[N]ot one
   [of our precedents] holds that the inquiry is jurisdictional.” Id. It goes only
   to the validity of the cause of action. And “the absence of a valid . . . cause
   of action does not implicate subject-matter jurisdiction.” Lexmark Int’l, Inc.
   v. Static Control Components, Inc., 572 U.S. 118, 128 n.4 (2014) (quotations
   omitted).
          Accordingly, the district court erred in concluding that it lacked
   subject matter jurisdiction just because Karen was not the proper party to
   bring this case under Louisiana law.
                                          C.
          There is one final issue that we must address. The district court erred
   because it improperly conflated Article III standing with prudential standing.
   But Karen has never made this argument. So that raises the question of
   forfeiture. See Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021).
          It is our constitutional duty, of course, to decline subject matter
   jurisdiction where it does not exist—and that is so whether the parties
   challenge Article III standing or not. See, e.g., Frank v. Gaos, 139 S. Ct. 1041,
   1046 (2019) (noting courts’ “obligation to assure ourselves of litigants’
   standing under Article III”) (quotations omitted).
          But the opposite is not true. We do not have a constitutional duty to
   accept subject matter jurisdiction based on theories not actually presented by
   the parties. Rather, “[a]rguments in favor of [Article III] standing, like all
   arguments in favor of jurisdiction, can be forfeited or waived.” Ctr. for
   Biological Diversity v. EPA, 937 F.3d 533, 542 (5th Cir. 2019). And Plaintiffs
   like Karen bear the burden of establishing Article III standing. See Lujan, 504
   U.S. at 560–61. So we must address the issue of forfeiture.




                                          9
Case: 21-30205     Document: 00516201017            Page: 10    Date Filed: 02/14/2022




                                     No. 21-30205


          We find no forfeiture here. Karen has repeatedly asserted that the
   district court erred in dismissing this action for lack of standing. To support
   her standing argument, she invoked our decision in Nobre v. Louisiana
   Department of Public Safety, 935 F.3d 437 (5th Cir. 2019).
          In Nobre, the decedent’s mother (like Karen) filed § 1983 claims as
   well as wrongful death and survival claims under Louisiana law. See id. at
   438. After filing the action (and after the limitations period had run), she
   discovered that her son had two children—which meant that she (like Karen)
   was “not the proper party” to bring the action under Louisiana law. See id.
   at 439. In response, she substituted the children’s natural tutors as plaintiffs
   in an amended complaint. Our court allowed the amendment and concluded
   that the amendment “would be allowed to relate back under Louisiana law,
   and is also allowed to relate back under Rule 15(c)(1).” Id. at 444.
          So under Nobre, Plaintiffs like Karen may indeed amend their
   complaints to include the proper plaintiffs under state wrongful death and
   survival statutes.
          But here’s the problem: Nobre did not address standing at all—let
   alone distinguish between Article III standing and prudential standing. At
   first blush, then, it might seem odd for Karen to invoke a precedent to
   support Article III standing that nowhere even mentions, let alone analyzes,
   Article III standing.
          That said, it seems obvious that Karen’s argument is that this case
   presents no Article III standing defect for the same reason that no Article III
   standing defect was identified in Nobre. To be sure, a precedent that does
   not discuss standing or jurisdiction cannot be invoked as a precedent on
   standing or jurisdiction. See, e.g., Arizona Christian Sch. Tuition Org. v. Winn,
   563 U.S. 125, 144 (2011) (“When a potential jurisdictional defect is neither
   noted nor discussed in a federal decision, the decision does not stand for the




                                          10
Case: 21-30205      Document: 00516201017           Page: 11    Date Filed: 02/14/2022




                                     No. 21-30205


   proposition that no defect existed.”); Steel Co. v. Citizens for a Better Env’t,
   523 U.S. 83, 91 (1998) (“drive-by jurisdictional rulings . . . have no
   precedential effect”). But the argument here is not that Nobre is binding
   precedent on standing—but that citing our decision in Nobre is sufficient to
   avoid forfeiture. Karen has sufficiently preserved her standing argument by
   arguing that there is standing here for the same reason there’s standing in
   Nobre.
                                          III.
            Two issues remain, both of which the district court should address in
   the first instance.
            First is the matter of timeliness. Various Defendants contend that
   Kelsey and M.A.’s claims are time-barred and do not relate back to the
   original complaint in this action pursuant to either Rule 15 or Rule 17. See
   Nobre, 935 F.3d at 441–42 (relation back under Rule 15); Ratner v. Sioux Nat.
   Gas Corp., 770 F.2d 512, 520 (5th Cir. 1985) (relation back under Rule 17(a));
   Magallon v. Livingston, 453 F.3d 268, 273 (5th Cir. 2006) (addressing
   standard for “ratification, joinder, or substitution” under Rule 17(a));
   Wieburg v. GTE Sw., Inc., 272 F.3d 302, 308–09 (5th Cir. 2001) (same).
            Second is the matter of sovereign immunity. Two Defendants—the
   Louisiana Office of Risk Management and the Board of Supervisors of
   Louisiana State University Agricultural and Mechanical College—contend
   that they are entitled to sovereign immunity.
            The district court did not have an opportunity to address these issues
   in the first instance due to its jurisdictional holding. We decline to address
   these issues for the first time on appeal, and instead leave them for the district
   court to resolve on remand.




                                           11
Case: 21-30205   Document: 00516201017          Page: 12   Date Filed: 02/14/2022




                                 No. 21-30205


                                    ***
         We reverse and remand for further proceedings.




                                     12